Exhibit 10.24

 

CONSULTANT:

■ Greg Berk., M.D.

VERASTEM, INC. CONTACT:

■ Robert C. Forrester

EFFECTIVE DATE:

■ January 20 2017

 

 

Picture 3 [vstm20161231ex1024e4147001.jpg]

CONSULTING AGREEMENT

This Consulting Agreement (together with its attachments, this “Agreement”) made
as of the date written above (the “Effective Date”) is between Verastem, Inc. a
Delaware corporation having an address at 117 Kendrick Street, Suite 500,
Needham, MA 02494 (the “Company”), and Greg Berk, residing at 133 Claybrook
Road, Dover, MA 02030,  (“Consultant”). The Company desires to have the benefit
of Consultant's knowledge and experience, and Consultant desires to provide
Consulting Services (defined below)  to the Company, all as provided in this
Agreement.

1.          Consulting Services.  The Company hereby retains Consultant and
Consultant agrees to provide Consulting Services to the Company (the “Consulting
Services”) as it may from time to time reasonably request and as specified in
the Business Terms attached to this Agreement as Exhibit A (“Business
Terms”).  Any changes to the Consulting Services or Business Terms (and any
related compensation adjustments) must be agreed upon in writing between
Consultant and the Company prior to implementation of such changes.

1.1        Performance.   Consultant agrees to render the Consulting Services to
the Company, or to its designee, (a) at such reasonably convenient times and
places as the Company may direct, and (b) on a best efforts basis.  Consultant
will comply with all rules, procedures and standards promulgated from time to
time by the Company with regard to Consultant’s access to and use of the
Company’s property, information, equipment and facilities.  Consultant agrees to
furnish the Company with written reports with respect to the Consulting Services
if and when requested by the Company.

1.2        Third Party Confidential Information.  Consultant agrees not to use
or disclose any trade secrets or other confidential information of any other
person, firm, corporation, institution or other entity in connection with any of
the Consulting Services without such third party’s express written consent. 

1.3        Compliance with Policies.  If Consultant is a faculty member at or
employee of a university or hospital (“Institution”) or of another company,
Consultant represents and warrants that, pursuant to Institution’s or company’s
policies concerning professional consulting and additional workload, Consultant
is permitted to enter into this Agreement.  If Consultant is required by
Consultant’s Institution to disclose to it any proposed agreements with
industry, Consultant has made such disclosure.  If Institution’s prior approval
of this Agreement is required by Institution policies, Consultant has obtained
or will obtain and deliver to the Company, Institution’s consent on the form
attached to this Agreement prior to commencing the Consulting Services. 







--------------------------------------------------------------------------------

 



1.4        Consultant Personnel.  In the event that others are, or may hereafter
become, associated with Consultant or are used by Consultant in connection with
the Consulting Services (“Consultant Personnel”), Consultant agrees to procure
from them agreements containing obligations substantially identical in form and
content to those contained in this Agreement, and Consultant agrees to cooperate
with the Company in procuring execution by them of such assignments and other
papers as may be required by the terms of this Agreement. 

2.          Compensation.  In consideration for the Consulting Services rendered
by Consultant to the Company, the Company agrees to pay Consultant the fees set
forth in the Business Terms attached hereto.   Unless otherwise specified in the
Business Terms, undisputed payments will be made by the Company within thirty
(30) days from the Company’s receipt of Consultant’s invoice.  Invoices will
contain such detail as the Company may reasonably require, and will be payable
in U.S. Dollars in accordance with the terms and provisions of the Business
Terms.  The Company will reimburse Consultant for reasonable and pre-approved
business expenses incurred by Consultant in the performance of the Consulting
Services as specified in the Business Terms.

3.          Inventions.

3.1        Definition.  “Inventions” means all inventions, discoveries,
improvements, ideas, designs, processes, products, computer programs, works of
authorship, databases, gene sequences, cell lines, samples, chemical compounds,
assays, biological materials, mask works, trade secrets, know-how, research and
creations (whether or not patentable or subject to copyright or trade secret
protection) that Consultant makes, conceives or reduces to practice, either
alone or jointly with others, and that (a) result from the performance of the
Consulting Services, and/or (b) result from use of facilities, equipment,
supplies, Research Materials (defined below), or Confidential Information
(defined below) of the Company.  

3.2        Ownership.  Consultant will promptly disclose all Inventions in
confidence to the Company. Consultant agrees to irrevocably transfer and assign
and hereby does irrevocably transfer and assign to the Company or its successors
or designees the entire right, title and interest now existing or that may exist
in the future in and to all right, title and interest in and to all Inventions
and any and all related patents, patent applications, copyrights, copyright
applications, trademarks, trade names, trade secrets and other proprietary and
moral rights in the United States and throughout the world (“Work
Product”).  All Work Product will be the exclusive property of the Company.  For
purposes of the copyright laws of the United States, all Work Product will
constitute “works made for hire”, except to the extent such Inventions cannot by
law be “works made for hire”. Consultant agrees to execute, at the Company’s
request and expense, all documents and other instruments necessary or desirable
to confirm such assignment.  In the event that Consultant does not, for any
reason, execute such documents within a reasonable time of the Company’s
request, Consultant hereby irrevocably appoints the Company as Consultant’s
attorney-in-fact for the purpose of executing such documents on Consultant’s
behalf, which appointment is coupled with an interest.  Consultant shall not
attempt to register any works created by Consultant pursuant to this Agreement
at the U.S. Copyright Office, the U.S. Patent & Trademark Office, or any foreign
copyright, patent, or trademark registry.  Consultant retains no rights in the
Work Product and agrees not to challenge the Company’s ownership of the rights
embodied in the Work Product.  Consultant further agrees to assist the Company
in every proper way to enforce the Company’s rights relating to the Work Product
in any and all countries, including, but







--------------------------------------------------------------------------------

 



not limited to, executing, verifying and delivering such documents and
performing such other acts (including appearing as a witness) as the Company may
reasonably request for use in obtaining, perfecting, evidencing, sustaining and
enforcing the Company’s rights relating to the Work Product.

3.3        Moral Rights.  If Consultant has any rights, including without
limitation “artist’s rights” or “moral rights” in the Work Product which cannot
be assigned (the “Non-Assignable Rights”), Consultant agrees to waive
enforcement worldwide of such rights against the Company. In the event that
Consultant has any such rights that cannot be assigned or waived, Consultant
hereby grants to the Company a royalty-free, paid-up, exclusive, worldwide,
irrevocable, perpetual license under the Non-Assignable Rights to (i) use, make,
sell, offer to sell, have made, commercialize, and further sublicense the Work
Product, and (ii) reproduce, distribute, create derivative works of, publicly
perform and publicly display the Work Product in any medium or format, whether
now known or later developed.

3.4        Research Materials.  For Consulting Services which involve laboratory
work or experiments, “Research Materials” means all materials (a) furnished by
the Company, (b)  developed by Consultant in connection with the Consulting
Services, or (c)  the cost of which are reimbursed to Consultant by the
Company.  Research Materials include, in the case of biological materials, all
progeny and unmodified derivatives of those materials, and in the case of
chemical materials, all analogs, formulations, mixtures and compositions of
those materials. Research Materials are the sole property of the
Company.  Consultant agrees not to use or evaluate Research Materials for any
purpose other than as directed by the Company, and not to transfer the Research
Materials to any third party without the prior written consent of the
Company.  Consultant will use the Research Materials in strict compliance with
all laws and regulations.  

3.5        Records.  Consultant shall make and maintain adequate and current
written records of all Inventions, which records shall be available to and
remain the property of the Company at all times. 

3.6        Agreement with Institution.  This Agreement is made subject to the
understanding that Consultant, if affiliated with an Institution, may be
required to fulfill certain obligations, including teaching, directing
laboratory operations, conducting research, and publishing work.  It is further
understood that Consultant may have signed an agreement concerning inventions
with Institution, under which Consultant may be obligated to assign to
Institution certain inventions which arise out of or otherwise relate to
Consultant’s work at or for Institution or from Consultant’s use of certain of
its facilities or intellectual property.  In performing the Consulting Services,
Consultant agrees not to utilize Institution facilities or intellectual property
if the result of such use is that any Inventions will not be assignable solely
to the Company.  Use of Institution's telephone, fax machines or computers for
communication purposes, however, will not constitute use of Institution's
facilities under this Agreement.

3.7        Work at Third Party Facilities.  Consultant agrees not to make use of
any funds, space, personnel, facilities, equipment or other resources of a third
party in performing the Consulting Services, and further agrees not to take any
other action that would result in a third party owning or having a right in any
Inventions, unless agreed upon in writing in advance by the Company.







--------------------------------------------------------------------------------

 



4.          Confidential Information.

4.1        Definition.  “Confidential Information” means information with
respect to the facilities and methods of  the Company, Research Materials, trade
secrets, Inventions, systems, patents and patent applications, procedures,
manuals, confidential reports, financial or legal information, business plans,
prospects, or opportunities, personnel information, lists of customers and
suppliers, and information of third parties provided by the Company to
Consultant.  Confidential Information does not include information which (i) is
in the public domain or which becomes part of the public domain through no
wrongful act on Consultant’s part but only after it becomes so publicly known,
(ii) is already in Consultant’s possession at the time of disclosure by the
Company, other than by previous disclosure by the Company, as evidenced by
written or electronic records, or (iii) that becomes known to Consultant through
disclosure by a third party having the right to disclose the information, as
evidenced by written or electronic records. 

4.2        Obligations of Confidentiality.  Consultant will not directly or
indirectly publish, disseminate or otherwise disclose, use for Consultant’s own
benefit or for the benefit of a third party, deliver or make available to any
third party, any Confidential Information, other than in furtherance of the
purposes of this Agreement, and only then with the prior written consent of the
Company, and it is agreed and understood that all Confidential Information shall
remain the sole property of the Company. Without the Company’s prior written
approval, Consultant will not directly or indirectly disclose to anyone the
existence or terms of this Agreement or the fact that Consultant has this
arrangement with the Company.   If required, Consultant may disclose the
Confidential Information to a governmental authority or by order of a court of
competent jurisdiction, provided that such disclosure is subject to all
applicable governmental or judicial protection available for like material and
reasonable advance notice of such compulsory disclosure is given to the
Company.  Consultant will exercise all reasonable precautions to protect the
physical integrity and confidentiality of the Confidential Information, and will
not remove any Confidential Information or copies or derivations thereof from
the Company’s premises except to the extent necessary to fulfill the Consulting
Services, and then only with the Company’s prior consent.  Consultant may
disseminate or permit access to Confidential Information only to Consultant
Personnel who have a need to know such Confidential Information in the course of
the performance of their duties under this Agreement and who are bound to
protect the confidentiality of the Confidential Information consistent with the
terms of this Agreement. Consultant agrees to be responsible for any breach of
this Agreement by any of the Consultant Personnel. The Company will be entitled
to injunctive relief as a remedy for any breach of the terms of this Section 4.
Consultant cannot be held criminally or civilly liable under any federal or
state trade secret law for disclosing a trade secret (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed under seal in a
lawsuit or other proceeding.  Notwithstanding this immunity from liability,
Consultant may be held liable if he unlawfully accesses trade secrets by
unauthorized means.

4.3        Third Party Confidential Information.  Consultant recognizes that the
Company has received and in the future will receive from third parties
confidential and proprietary information (“Third Party Information”) subject to
a duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  Consultant agrees that
Consultant owes the Company and such third parties,







--------------------------------------------------------------------------------

 



during the term of this Agreement and thereafter, a duty to hold Third Party
Information in the strictest confidence in accordance with the Company’s
obligations to such third party, and agrees not to disclose it to any person,
firm or corporation or use it except in carrying out the Consulting Services for
the Company consistent with the Company’s agreement with such third party. 

5.          Restrictions. 

5.1        While Consultant is engaged by the Company and for a period of twelve
(12) months after the termination or cessation of such engagement for any
reason, Consultant will not:

(i)        within the United States or any other geographic region in which the
Company conducts its business, and in any capacity, whether individually or as
an employee, consultant, director, officer, agent, advisor or otherwise, for or
on behalf of any entity (a “Competing Organization”), engage in any business
activities that are competitive with any of the material business activities of
the Company, including without limitation the research, development, sale or
marketing of any competitive product of the Company, unless Consultant’s duties
at such Competing Organization do not include duties relating to any product,
process, service or business activity that competes or is reasonably expected to
compete with a material product, process, service or business activity in
existence or being conducted, provided or developed by the Company, and provided
that Consultant has delivered to the Company a written statement, confirmed by
Consultant’s prospective employer or consulting client, as the case may be,
describing Consultant’s duties and stating that such duties are consistent with
Consultant’s obligations under this Agreement; or,

(ii)         whether directly or indirectly, solicit, attempt to solicit or in
any manner assist any other party to solicit any employee, independent
contractor, or consultant of the Company to terminate or diminish his, her or
its relationship with the Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.

5.2        As used in this Section 5, “competitive” activities means
discovering, developing or commercializing drugs that selectively target cancer
stem cells, “competitive” products means drugs that selectively target cancer
stem cells, and an “employee,” “independent contractor” or “consultant” of the
Company is any person who holds or at any time during the six-month period prior
to the termination of Consultant’s engagement by Company held such status with
Company.

6.          Representations and Warranties.  

6.1        No Conflicts.  Consultant is under no contractual or other obligation
or restriction which is inconsistent with Consultant’s execution of this
Agreement or the performance of the Consulting Services.  During the Term (as
defined below), Consultant will not enter into any agreement, either written or
oral, in conflict with Consultant’s obligations under this
Agreement.  Consultant will arrange to provide the Consulting Services in such
manner and at such times that the Consulting Services will not conflict with
Consultant’s responsibilities under any other agreement, arrangement or
understanding or pursuant to any employment relationship Consultant has at any
time with any third party.







--------------------------------------------------------------------------------

 



6.2        Absence of Debarment.    Consultant represents that (a) neither
Consultant nor any Consultant Personnel has been debarred, and to the best of
Consultant’s knowledge is not under consideration to be debarred, by the U.S.
Food and Drug Administration (“FDA”) from working in or providing consulting
services to any pharmaceutical or biotechnology company under Section 306(a) or
306(b) of the federal Food, Drug and Cosmetic Act (codified at 21 U.S.C.
§§ 335a(a) and 335a(b)); (b) no debarred person will in the future be employed
by Consultant to perform any services hereunder in connection with any
application for approval of a drug by the FDA; and (c) neither Consultant nor
any Consultant Personnel has a conviction on their record for which a person can
be debarred as decribed in Sections 306(a) or 306(b) of the federal Food, Drug
and Cosmetic Act.  Consultant further represents and warrants that should
Consultant or any Consultant Personnel be convicted in the future of any act for
which a person can be debarred as described in Sections 306(a) or 306(b) of the
federal Food, Drug and Cosmetic Act, Consultant shall immediately notify Company
of such conviction in writing.

6.3        Assignment of Ownership in Work Product.  Consultant represents and
warrants that (i) Consultant has the right and unrestricted ability to assign
the Work Product to the Company as set forth in Section 3 (including without
limitation the right to assign any Work Product created by Consultant’s
employees or contractors); (ii) the Work Product has not heretofore been
published in whole or in part; and (iii) the Work Product will not infringe upon
any copyright, patent, trademark, right of publicity or privacy, or any other
proprietary or intellectual property right of any person, whether contractual,
statutory or common law. 

6.4        Compliance with Law.  Consultant covenants that the services to be
provided hereunder shall be in compliance with all applicable laws, rules and
regulations. Consultant acknowledges that Consultant is subject to the Company’s
insider trading policy, a copy of which can be found on the Company’s website at
www.verastem.com.

6.5        No Conflicting Agreements.  Consultant represents that Consultant’s
performance of all the terms of this Agreement and as a provider of services to
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Consultant in confidence
or in trust prior to or during  this Agreement, and Consultant has not and will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employers or other
third parties.  When performing the Consulting Services, Consultant  agrees to
use only such materials and information of any kind that Consultant has
rightfully obtained and that are not considered proprietary or confidential by
any third party unless agreed to otherwise by the Company in writing.

7.          Term and Termination. 

7.1        Term.  This Agreement will commence on the Effective Date and
continue for the term specified on the Business Terms (the “Term”), unless
sooner terminated pursuant to the express terms of this Section 7 or extended by
mutual agreement of the parties.

7.2        Termination for Breach.  If either party breaches in any material
respect any of its obligations under this Agreement, in addition to any other
right or remedy, the non-breaching party may terminate this Agreement in the
event that the breach is not cured within ten (10) days after receipt by that
party of written notice of the breach.







--------------------------------------------------------------------------------

 



7.3        Termination by Either Party.  Either party may terminate this
Agreement (a) immediately at any time upon written notice to the other party in
the event of a breach of this Agreement by non-terminating party which cannot be
cured (e.g., breach of the confidentiality obligation) and/or (b) at any time
without cause upon not less than thirty (30) days’ prior written notice to the
other party.  In addition, the Company may terminate this Agreement immediately
at any time upon written notice to Consultant in the event Consultant revokes
his acceptance of the Separation Agreement (as defined below).

7.4        Effect of Expiration/Termination.  Upon expiration or termination of
this Agreement, neither the Company nor Consultant will have any further
obligations under this Agreement, except (a) for liabilities accrued through the
date of termination, and (b) the obligations under Sections  3, 4, 5, 6, 7 and 8
hereof will survive. Upon expiration or termination, and in any case upon the
Company’s request, Consultant will return immediately to the Company all
tangible Confidential Information and all tangible Third Party Information,
including all copies, reproductions and derivations thereof, and all of the
Company’s property, equipment, and documents.  Consultant will not copy, delete,
or alter any information contained on any Company property, equipment, or
documents before returning such to the Company.  In addition, if Consultant has
used any personal computer, server, electronic device, or e-mail system to
receive, store, review, prepare or transmit any Confidential Information or
Third Party Information, Consultant will provide the Company with a
computer-useable copy of all such Confidential Information and Third Party
Information and then will delete any such Confidential Information or Third
Party Information from Consultant’s computer storage or any other media
(including, but not limited to, online and off-line libraries).  Consultant
agrees to provide the Company access to its system as reasonably requested to
verify that the necessary copying and/or deletion has been
completed.  Consultant further agrees that any property situated on Company
premises and owned by the Company will be subject to inspection by the Company’s
personnel at any time with or without notice.  Consultant will, promptly upon
expiration or termination, certify in writing that it has complied with the
requirements of this section ; provided, however, that Consultants obligations
under this Agreement will continue even if Consultants fails or declines to
provide such written certification.

8.          Miscellaneous.

8.1        Independent Contractor.  All Consulting Services will be rendered by
Consultant as an independent contractor, and this Agreement does not create an
employer-employee, partnership, agency or joint venture relationship between the
Company and Consultant.  Consultant will have no rights to receive any employee
benefits, such as health and accident insurance, sick leave or vacation which
are accorded to regular Company employees, except as may be required by COBRA.
Consultant will not in any way represent himself to be an employee, partner,
joint venturer, or agent of the Company. Consultant is not authorized to make
any representation, contract, or commitment on behalf of the Company or incur
any liabilities or obligations of any kind in the name of or on behalf of the
Company.  Consultant shall work independently, without day-to-day direction from
the Company, and may adopt such arrangements as Consultant desires with regard
to the details of the Consulting Services performed under this Agreement, the
hours during which the Consulting Services will be provided, and the place or
places where the Consulting Services are to be furnished; provided that: (a)
such arrangements, details, hours and location of services shall be consistent
with the proper accomplishment







--------------------------------------------------------------------------------

 



of the agreed objectives of the Company; and (b) such services by Consultant
shall be performed in a manner calculated to obtain the most satisfactory
results for the Company.

8.2        Taxes.  Consultant and the Company agree that the Company will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file income reporting and other forms consistent with
such status.  Consultant agrees that, as an independent contractor, neither
Consultant nor Consultant’s employees are entitled to unemployment benefits in
the event this Agreement terminates, or to workers’ compensation benefits in the
event that Consultant, or any employee of Consultant, is injured in any manner
while performing obligations under this Agreement.  Consultant will be solely
responsible to pay any and all local, state, and/or federal income, social
security and unemployment taxes for Consultant and Consultant’s employees.  The
Company will not withhold any taxes or prepare W-2 Forms for Consultant, but
will provide Consultant with a Form 1099 if and to the extent required by
law.  Consultant is solely responsible for, and will timely file, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement, except as provided herein.  The Company will
regularly report amounts paid to Consultant with the appropriate taxing
authorities, as required by law. Consultant will provide the Company with
Consultant’s taxpayer identification number or social security number, as
applicable. 

8.3        Use of Name.  Consultant consents to the use by the Company of
Consultant’s name and likeness in written materials and oral presentations to
current or prospective customers, partners, investors or others, provided that
such materials or presentations accurately describe the nature of Consultant’s
relationship with and contributions to the Company.

8.4        Assignability and Binding Effect.  The Consulting Services to be
rendered by Consultant are personal in nature.  Consultant may not assign or
transfer this Agreement or any of Consultant’s rights or obligations hereunder
except to a corporation of which Consultant is the sole stockholder.  In no
event will Consultant assign or delegate responsibility for actual performance
of the Consulting Services to any other natural person except to Consultant
Personnel as provided for under this Agreement.  This Agreement will be binding
upon and inure to the benefit of the parties and their respective legal
representatives, heirs, successors and permitted assigns.  The Company may
assign this Agreement to any other corporation or entity which acquires (whether
by purchase, merger, consolidation or otherwise) all or substantially all of the
business and/or assets of the Company.

8.5        Headings.  The section headings are included solely for convenience
of reference and will not control or affect the meaning or interpretation of any
of the provisions of this Agreement.

8.6        Notices.  Any notices or other communications from one party to the
other will be in writing and will be given by addressing the same to the other
at the address or facsimile number set forth in this Agreement.  Notices to the
Company will be marked “Attention: General Counsel”. Notice will be deemed to
have been duly given when (a) deposited in the United States mail with proper
postage for first class Registered or Certified Mail prepaid, return receipt
requested, (b) sent by any reputable commercial courier, delivery







--------------------------------------------------------------------------------

 



confirmation requested, (c) delivered personally, or (d) if promptly confirmed
by mail or commercial courier as provided above, when dispatched by facsimile.

8.7        Amendment.  This Agreement may be amended or modified only by a
writing signed by authorized representatives of both parties.

8.8        No Waiver.  No waiver of any term or condition of this Agreement
shall be valid or binding on either party unless the same shall be been mutually
assented to in writing by both parties.  The failure of either party to enforce
at any time any of the provisions of this Agreement, or the failure to require
at any time performance by the other party of any of the provisions of this
Agreement, shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the right of either party to enforce each and
every such provision thereafter.  The express waiver by either party of any
provision, condition or requirement of this Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.

8.9        Severability. In the event that any one or more of the provisions
contained in this Agreement is, for any reason, held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and all other provisions
will remain in full force and effect.  If any provision of this Agreement is
held to be excessively broad, it will be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.

8.10      Entire Agreement.  This Agreement, together with the Separation
Agreement between the parties dated January 19, 2017 (the “Separation
Agreement”) and the surviving documents referenced therein, constitutes the
entire agreement of the parties with regard to their subject matter, and
supersede all previous written or oral representations, agreements and
understandings between the parties.

8.11      Governing Law/Jurisdiction.  All disputes related to or arising out of
this Agreement shall be resolved in the state or federal courts of the
Commonwealth of Massachusetts, to whose exclusive jurisdiction each party hereby
consents.  This Agreement will be governed by, construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be performed therein, without giving effect to the
principles thereof relating to the conflict of laws.

8.12      Remedies.  Consultant’s obligations under this Agreement are of a
unique character that gives them particular value; breach of any of such
obligations will result in irreparable and continuing damage to the Company for
which there will be no adequate remedy at law; and, in the event of such breach
or threatened breach, the Company will be entitled to injunctive relief and/or a
decree for specific performance, an award of its attorney’s fees incurred, and
such other and further relief as may be proper. Consultant and the Company
further agree that no bond or other security shall be required in obtaining such
equitable relief.

8.13      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the Effective Date.

 

 

 

 

 

VERASTEM, INC.

    

CONSULTANT

 

 

 

By:

/s/ Daniel Paterson

 

By:

/s/ Gregory Berk, M.D.

 

 

 

 

 

Name:

Dan Paterson

 

Name:

Gregory Berk, M.D.

 

 

 

 

 

Title:

COO

 

Title:

Medical Consultant

 

duly authorized

 

 

duly authorized

 

 

 

 

 

 

 

 

 

 

 

Address:

133 Claybrook Rd.

 

 

 

 

 

 

 

 

 

Dover, MA 02030

 







--------------------------------------------------------------------------------

 



INSTITUTION ACKNOWLEDGEMENT
AND CONSENT FORM

Verastem, Inc. (the “Company”) is prepared to enter into the foregoing Agreement
with the consultant named on the preceding signature page (“Consultant”).  The
Company recognizes that as a member of the institution named below
(“Institution”), Consultant is responsible for ensuring that any consulting
agreement Consultant enters into with a for-profit entity is not in conflict
with the patent, consulting or other policies of Institution.  The proposed
Agreement requires Consultant, if required by Institution policies, to disclose
the proposed Agreement to Institution and/or to obtain Institution’s consent to
enter into the proposed Agreement.

Institution hereby acknowledges and consents to Consultant entering into the
foregoing Agreement.

INSTITUTION:

 

 

 

 

 

 

By

 

 

 

 

 

Print Name

 

 

 

 

Title

 

 

 

duly authorized

 

 

 

 

Date

 

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

BUSINESS TERMS

1.        Consulting Services: 

Consultant will render BTP-114 medical consulting services, including serving as
the “24/7” medical monitor as well as medical lead on the BTP-114 program. In
this role, he will be expected to participate in site initiations, site calls,
CRO team calls, cohort management calls, and safety calls. He will also serve on
the Placon-Verastem joint steering committee, and prepare regular updates on the
trial progress to Verastem senior management. As medical lead, he will be the
primary outreach contact to investigators and thought leaders involved in the
program.

2.          Compensation:

As full compensation for the Consulting Services rendered during the Term, the
Company will pay Consultant a monthly retainer of $15,000.

If the Company and the Consultant mutually decide that additional consulting
services shall be provided, this agreement will be amended accordingly.

On the last day of each calendar month, Consultant will invoice the Company for
Consulting Services rendered and expenses incurred during the preceding month.
Invoices should reference this Agreement and should be submitted to the
following address:

Accounts Payable

Verastem, Inc.

117 Kendrick Street, Suite 500

Needham, MA 02494

Or by email to: ap@verastem.com

3.        Term:

This Agreement will be for an initial Term of 6 months beginning on the
Effective Date, and may be extended for additional periods, at the Company’s
option and with Consultant’s consent.

 



--------------------------------------------------------------------------------